 HUTCHINSON & CO25HUTCHINSON & CO., BUCKEYE STEAMSHIP CO., PIONEERSTEAMSHIP CO., AND INLAND STEEL CO.andUNITEDSTEELWORKERS OF AMERICA, CIO, Petitioner. Case No.8-RC-1765. May 27, 1953ORDER GRANTING MOTION INPARTand FURTHERAMENDING DECISION AND DIRECTION OF ELECTIONS andSECOND DIRECTIONOF ELECTIONOn October 23, 1952, the Board issued a Decision and Direc-tion of Elections' in the above-entitled proceeding. An electionwas conducted pursuant thereto in unit (2), and on November 19,1952, the Regional Director issued a certification of representa-tives. On March 11, 1953, the Board issued a Second Directionof Election in unit (1) and onMay6, 1953, an amendment there-to. On April 15, 1953, counsel for Pioneer Steamship Company,Buckeye Steamship Company, and Hutchinson & Company fileda motion for reconsideration requesting that the Board dismissthe petition for certification of representatives previously filedherein and require the filing of 2 distinct and separate petitionsor in the alternative amend its Decision and Direction of Elec-tionsby eliminating Hutchinson asan Employer and establishing2separate units for employees of Pioneer and Buckeye. OnMay 13, 1953,United Steelworkersof America, CIO, Petitionerherein, advised the board that it was agreeable to the establish-ment of separate units as alternatively requested in the motionfor reconsideration. The Intervenor maintained its originalposition for a single unit of the employees of all Employersinvolved herein.The Board having duly consideredthe matter, decided to denythe request to dismiss the petition,but togrant the request toamend the Decision and Direction of Elections. Accordingly,IT IS HEREBY ORDERED that the aforesaid Decision andDirection of Elections be, and it hereby is, further amendedby striking therefrom the last paragraph on page 95 and thefirst paragraph on page 96 and substituting therefor the follow-ing:(1)All unlicensed personnel on board all vessels ownedand/or operated by Employer Pioneer Steamship Company,including wheelsmen and oilers with or withoutlicenses,but excluding licensed officers, stewards, the conveyor-man, captains, first and second mates, and chiefengineerson barges, boatswains, guards, professional employees,and supervisors as definedin the Act.(2)All unlicensed personnel on board all vessels ownedand/or operated by Employer Buckeye Steamship Company,including wheelsmen and oilers with or withoutlicenses,but excluding licensed officers, stewards, the conveyorman,captains,first and second mates, andchiefengineers on1101 NLRB 90, as amended on November 14, 1952.105 NLRB No. 5. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDbarges, boatswains,guards, professional employees, andsupervisors as defined in the Act.(3)All unlicensed personnel on board all vessels ownedand/or operated by Employer Inland,excluding licensedofficers,stewards,boatswains,guards, professional em-ployees, and supervisors as defined in the Act.[Text of Order amending Direction of Elections=and SecondDirection of Election omitted from publication.]By direction of the Board:Ogden W.Fields,Associate Executive Secretary.t The amendments made with respect to Employer Inland are for record purposes onlysince an election has been conducted among the employees of Employer Inland and a cer-tification of representatives issued by the Regional Director on November 19, 1952.THE EMERSON ELECTRIC MANUFACTURING COMPANYandINTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, LOCAL NO. 1, AFL, Petitioner.Case No. 14-RC-1969.May 27, 1953SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESOn March 13,1953, pursuant to a Decision and Direction ofElection dated February 19, 1953,but not reported in printedvolumes of Board decisions,an election by secret ballot wasconducted under the direction and supervision of the RegionalDirector for the Fourteenth Region among the employees of theEmployer in the unit found appropriate by the Board.Followingthe election,a tally of ballots was furnished to the parties. Thetally showed that of 51 valid votes counted, 27 were for thePetitioner,24 for the Intervenor,and none was challenged. Boththe Employer and the Intervenor filed objections to the elec-tion.On April 3 the Regional Director filed his report on objec-tions finding that the Employer'sobjections were untimelybecause received 7 minutes after the official close of businessat the Regional Office on March 20, the last day for filing ob-jections,but that if timely,they were in the nature of postelec-tion challenges and therefore raised no substantial issue. TheIntervenor's objections he found untimely because not receiveduntilMarch 23,1953. Both the Employer and the Intervenorduly filed exceptions to this report with the Board.After dueconsideration,the Board issued its Order of April22 directing105 NLRB No. 42.